Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 1 of 9 PAGEID #: 604




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


LUCID HEALTH, INC.,                                 :
                                                    :    Case No. 2:20-cv-01055
              Plaintiff/Counter-Defendant,          :
                                                    :    JUDGE ALGENON L. MARBLEY
       v.                                           :
                                                    :    Magistrate Judge Jolson
PREMIER IMAGING VENTURES, LLC,                      :
                                                    :
                                                    :
              Defendant/Counter-Plaintiff.          :


                                    OPINION & ORDER

                                     I. INTRODUCTION

       This matter is before the Court on Plaintiff/Counter-Defendant Lucid Health, Inc.’s Partial

Motion to Dismiss. Doc. 12. For the reasons set forth below, the Court GRANTS IN PART and

DENIES IN PART Lucid Health’s Motion [#12].

                                     II. BACKGROUND

       Lucid Health initiated this trademark infringement action on February 26, 2020, alleging

Defendant/Counter-Plaintiff Premier Imaging Ventures, LLC used a mark in commerce that was

confusingly similar to Lucid Health’s “LUCID HEALTH and Design” and “LUCID HEALTH”

marks. Lucid Health registered the “LUCID HEALTH and Design” mark with the United States

Patent and Trademark Office on October 13, 2009. Lucid Health is in the process of registering

the “LUCID HEALTH” mark. That application has been pending since January 20, 2020.

       On March 23, 2020, Premier Imaging filed an Answer and Counterclaims against Lucid

Health, raising three causes of action: (Count I) Declaratory Judgment of Non-Infringement and

No Unfair Competition; (Count II) Declaratory Judgment of Invalidity and Partial or Complete


                                                1
Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 2 of 9 PAGEID #: 605




Cancellation of Lucid Health’s Registered Trademark; and (Count III) Declaratory Judgment of

Invalidity of Lucid Health’s Pending Trademark Application. Lucid Health has moved to dismiss

Counts II and III of Premier Imaging’s Counterclaims for a failure to state a claim upon which

relief can be granted. Alternatively, Lucid Health moves to dismiss Count III for lack of subject-

matter jurisdiction. Finally, Lucid Health asks the Court to strike three of Premier Imaging’s

Affirmative Defenses because they fail to comply with the Twombly/Iqbal pleading standard and

fail to allege fraud with particularity.

                                     III. STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b) provides for the dismissal of a complaint for, among

other things, lack of subject-matter jurisdiction and a failure to state a claim upon which relief can

be granted. Fed. R. Civ. P. 12(b)(1) & (6). To survive a motion to dismiss for a failure to state a

claim, “the plaintiff must allege facts that, if accepted as true, are sufficient to raise a right to relief

above the speculative level and to state a claim to relief that is plausible on its face.” Hensley Mfg.

v. ProPride, Inc., 579 F.3d 603, 609 (6th Cir. 2009) (citing Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555, 570 (2007)) (internal quotations omitted). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. (quoting Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009)).     Although the court “must accept all well-pleaded factual allegations in the

complaint as true,” the court “need not accept as true a legal conclusion couched as a factual

allegation.” Id. (quoting Twombly, 550 U.S. at 555) (internal quotations omitted).




                                                     2
Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 3 of 9 PAGEID #: 606




                                         IV. ANALYSIS

      A. Whether Premier Imaging has Pled Cognizable Claims in Counts II and III

       Lucid Health moves for the dismissal of Counts II and III of Premier Imaging’s

Counterclaims for a failure to state a claim upon which relief can be granted. Specifically, Lucid

Health asserts that Premier Imaging did not properly plead facts establishing Lucid Health

abandoned use of its marks or committed fraud in its applications to the USPTO, such as to warrant

their cancellation under 15 U.S.C. § 1064.

       Section 1064(3) provides that a petition to cancel a registration of a mark may be filed at

any time if “the registered mark becomes the generic name for the goods or services, or a portion

thereof, for which it is registered, or is functional, or has been abandoned, or its registration was

obtained fraudulently[.]” 15 U.S.C. § 1064(3). Abandonment occurs when use of a mark “has

been discontinued with the intent not to resume such use.” 15 U.S.C. § 1127; see Kellogg Co. v.

Exxon Corp., 209 F.3d 562, 575-76 (6th Cir. 2000) (“In order for a party to succeed on a claim of

abandonment, it must prove the elements of both non-use and intent, i.e., that the other party

actually abandoned its mark through non-use and that it intended to do so.”). Upon such a finding,

the Court may “order the cancelation of registrations, in whole or in part[.]” 15 U.S.C. § 1119.

       Here, Premier Imaging has adequately pled a claim for abandonment. In paragraph one of

the Counterclaims, Premier Imaging avers that this is an action for the cancellation (in whole or in

part) of Lucid Health’s registered trademark on the ground that the mark has been “discontinued

and abandoned with respect to at least some of the registration’s listed services for unexcused non-

use with no intent to continue such services.” Doc. 7 at 16. Later, the pleading asserts that, among

other things, Lucid Health “terminated use of the Lucid Health and Design mark for at least the

Discontinued Services [] prior to the filing date of the Renewal Application on October 14, 2018”



                                                 3
Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 4 of 9 PAGEID #: 607




and that Lucid Health “misstated its services on its USPTO filings related to U.S. Reg. No.

3,695,458, including on its initial application filed March 24, 2009 and on its Section 8 affidavits

filed on November 6, 2014 and October 14, 2018 respectively, by describing services that it did

not provide in connection with the Lucid Health mark.” Id. at 28. The pleading then goes on to

identify the services that Lucid Health listed in its application to the USPTO but never actually

provided or no longer provides in connection with its trademarks:

       Advertising and marketing; Advertising and marketing services, namely, promoting the
       goods and services of others; Advertising services, public relations and marketing services,
       namely, promoting and marketing the goods and services of others through all public
       communication means; Branding services, namely, consulting, development, management
       and marketing of brands for businesses; Business advice and analysis of markets; Business
       consultation and management regarding marketing activities and launching of new
       products; Business marketing services; Development of marketing strategies and concepts;
       Marketing and branding services, namely, performing consumer insight and brand strategy
       of company logos; Marketing consultation in the field of health related market research;
       Marketing consulting; Marketing services, namely consumer marketing research;
       Promotion and marketing services and related consulting; Promotional marketing and
       representation services for sales to the public sector; Providing advertising, marketing and
       promotional services for the pharmaceutical and medical industry; Providing advertising,
       marketing and promotional services for the pharmaceutical and medical products of others;
       Providing business marketing information; Statistical evaluations of marketing data;
       Business management and consulting services for the health care industry, namely,
       customer service, accounting services, and web-based advertising and marketing services;
       Business marketing consulting services; and Business consultation services in the field of
       health care, biotechnology, pharmaceuticals, medical devices, healthcare technology, and
       health-related risk mitigation products and services (the “Discontinued Services”).

Id. at 30-31. Accepting these allegations as true, Premier Imaging has pled facts from which the

Court can reasonably infer that Lucid Health abandoned particular uses of its “LUCID HEALTH

and Design” trademark with no intent to resume such use, given that it had never provided some

of these services over the course of ten-plus years. See Yellowbook Inc. v. Brandeberry, 708 F.3d

837, 848 (6th Cir. 2013) (“To prove abandonment, a party must demonstrate both non-use and

intent not to resume use.”).




                                                 4
Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 5 of 9 PAGEID #: 608




       Alternatively, Premier Imaging proceeds under a theory of fraud. Fraud in this context

occurs when a trademark applicant knowingly “makes false, material misrepresentations to the

USPTO with the intent to deceive.” Scooter Store, Inc. v. SpinLife.com, LLC, 777 F. Supp. 2d

1102, 1110 (S.D. Ohio 2011). Under Federal Rule of Civil Procedure 9(b), a heightened pleading

standard generally applies to fraud-based claims, requiring the claimant to “allege the time, place,

and content of the alleged misrepresentation as well as the fraudulent scheme; the fraudulent intent

of the defendants; and the injury resulting from the fraud.” Oatly AB v. D’s Naturals LLC, 2018

WL 3496386, at *3 (S.D. Ohio July 20, 2018) (quoting Bennett v. MIS Corp., 607 F.3d 1076, 1100

(6th Cir. 2010) (internal quotations omitted).

       Here, Premier Imaging fails to allege any facts from which the Court can reasonably infer

that Lucid Health made material misrepresentations in its trademark applications with the intent to

deceive the USPTO. Nor does Premier Imaging identify a fraudulent scheme underlying Lucid

Health’s alleged misrepresentations. Rather, Premier Imaging merely asserts that Lucid Health

made several misstatements “with the intent to deceive.” See Doc. 7 at 29, 32, 33. These

conclusory accusations, however, do not suffice to meet the heightened pleading requirements

under Rule 9(b). See Bovee v. Coopers & Lybrand C.P.A., 272 F.3d 356, 361 (6th Cir. 2001)

(“Generalized and conclusory allegations that the Defendants’ conduct was fraudulent do not

satisfy Rule 9(b).”).

       Recognizing this, Premier Imaging attempts to remedy the deficiency in its pleading by

way of its response to Lucid Health’s Motion to Dismiss. But Premier Imaging cannot amend its

Counterclaims through a brief in opposition to a motion to dismiss. See Car Carriers, Inc. v. Ford

Motor Co., 745 F.2d 1101, 1107 (7th Cir. 1984) (“[I]t is axiomatic that the complaint may not be

amended by the briefs in opposition to a motion to dismiss.”). Moreover, the fraudulent scheme



                                                 5
    Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 6 of 9 PAGEID #: 609




Premier Imaging proffers -- that Lucid Health filed trademark applications with the USPTO using

false claims to prevent Premier Imaging from using its own trademark rights -- is implausible.

Lucid Health first filed for and acquired trademark protection back in October 2009. Premier

Imaging, on the other hand, did not file for its own trademark protection until March 2018, nearly

nine years later. See Doc. 7 at 21. Critically, Premier Imaging has not provided any facts

suggesting Lucid Health was aware of Premier Imaging back in 2009, or that Lucid Health could

have anticipated Premier Imaging would file for trademark protection of a similar mark nine years

later.1 Cf. Oatly AB v. D’s Naturals LLC, 2018 WL 3496386, at *4 (S.D. Ohio July 20, 2018)

(finding counter-defendant sufficiently pled fraudulent intent where it was alleged that plaintiff

knew its trademark application “would not have been accepted without that specific false

declaration”). Accordingly, to the extent Counts II and III of Premier Imaging’s Counterclaims

are based on allegations of fraud, these claims are DISMISSED WITH PREJUDICE.

         Although Premier Imaging may still proceed under its theory of abandonment, this applies

only to Count II, as Count III (Invalidity of Pending Trademark Application) is not ripe for review.

Indeed, it would belie logic to find that Lucid Health abandoned the use of a trademark it does not

yet own. See Citigroup Inc., 2003 WL 282202 at *17 (“Because it constitutes a forfeiture of a

property right, abandonment of a mark must be proven by clear and convincing evidence[.]”).

Hence, to the extent Count III of Premier Imaging’s Counterclaims is predicated on abandonment,

this claim is DISMISSED WITHOUT PREJUDICE.2


1
 It should also be noted that Lucid Health’s pending application for registration of its “LUCID
HEALTH” mark was not filed until January 2020, which was almost a year and six months after
Premier Imaging’s trademark application had already been rejected by the USPTO. Hence, Lucid
Health’s pending application could not have been filed for the purpose of preventing Premier
Imaging from using its own mark.
2
 Alternatively, Premier Imaging asks the Court to stay Count III of the Counterclaims pending
approval or denial of Lucid Health’s trademark application. But given the uncertainty surrounding
                                                 6
    Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 7 of 9 PAGEID #: 610




        B. Whether Premier Imaging’s Affirmative Defenses are Pled with Particularity

         In its Answer to Lucid Health’s Complaint, Premier Imaging raised five affirmative

defenses, three of which Lucid Health now seeks to strike:

         First Affirmative Defense – The Complaint is barred in whole or in part on the grounds
         that Plaintiff has abandoned all rights in the LUCID HEALTH mark by prolonged non-
         use with no intent to resume use, and hence abandonment, of the LUCID HEALTH mark
         in connection with at least some of its identified services.3

         Fourth Affirmative Defense – One or more claims asserted by Plaintiff fail because the
         trademark registration is unenforceable as fraudulent, improper or invalid, and should be
         cancelled as a result thereof.

         Fifth Affirmative Defense – Plaintiff was not using its mark on all services recited in its
         application at the time the solicitation and renewals were filed with the USPTO. The
         Plaintiff made false statements in its original application and in its Combined Renewal
         Applications, including declarations filed in connection with Plaintiff’s Section 8 and 15
         and Section 8 and 9 declarations filed in support of its registration, which false statements
         were material, made knowingly, and made with an intent to deceive. The resulting
         registration is invalid and should therefore be cancelled.

Doc. 7 at 14. Lucid Health argues that these defenses should be stricken because they fail to

comply with the Twombly/Iqbal pleading standard, otherwise fail to provide fair notice of the

nature of these defenses, and fail to plead fraud with particularity.

         The Court, upon motion or on its own, “may strike from a pleading an insufficient defense

or any redundant, immaterial, impertinent, or scandalous matter.”             Fed. R. Civ. P. 12(f).

“[M]otions to strike serve a useful purpose by eliminating insufficient defenses and saving the



when this decision will be made, coupled with concerns about disjointed proceedings, the Court
DENIES this request. See F.T.C. v. E.M.A. Nationwide, Inc., 767 F.3d 611, 626-27 (6th Cir. 2014)
(“The power to stay proceedings is incidental to the power inherent in every court to control the
disposition of the causes in its docket with economy of time and effort for itself, for counsel and
for litigants, and the entry of such an order ordinarily rests with the sound discretion of the District
Court.”).
3
 The Court will construe LUCID HEALTH, as used in this paragraph, to be a reference to the
“LUCID HEALTH and Design” trademark, which is registered with the USPTO, not the “LUCID
HEALTH” mark, which is currently pending before the USPTO.

                                                   7
Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 8 of 9 PAGEID #: 611




time and expense which would otherwise be spent in litigating issues which would not affect the

outcome of the case.” Joe Hand Promotions, Inc. v. Havens, 2013 WL 3876176, at *1 (S.D. Ohio

July 26, 2013) (internal quotations and citation omitted). This Court has previously held that

affirmative defenses must comport with the Twombly/Iqbal pleading standard to survive dismissal.

See Doe v. Bd. of Educ. of Highland Local Sch. Dist., 2017 WL 3588727, at *2 (S.D. Ohio Aug.

21, 2017).

       Here, Premier Imaging’s Fourth and Fifth Affirmative Defenses are subject to dismissal

for a failure to plead a cognizable defense of fraud. Like the fraud-based allegations in its

Counterclaims, Premier Imaging’s Fourth and Fifth Affirmative Defenses do not assert any facts

from which the Court can reasonably infer that Lucid Health made material misrepresentations

with the intent to deceive the USPTO. (Emphasis added). Nor does Premier Imaging set forth

facts establishing a fraudulent scheme on the part of Lucid Health. Accordingly, the Court

STRIKES Affirmative Defenses Four and Five.

       The Court, however, will not strike Premier Imaging’s First Affirmative Defense. As

discussed above, Premier Imaging pled sufficient facts to sustain a claim for abandonment. It

would be improper to permit a counterclaim for abandonment while striking an affirmative defense

that is based on the same facts. See id. (“The Court should grant a motion to strike only when the

pleading stricken has no possible relation to the controversy.”) (internal quotations and citation

omitted). Therefore, Premier Imaging’s First Affirmative Defense survives dismissal.

                                      V. CONCLUSION

       For the reasons stated herein, the Court GRANTS IN PART and DENIES IN PART

Lucid Health’s Partial Motion to Dismiss [#12].




                                                  8
Case: 2:20-cv-01055-ALM-KAJ Doc #: 24 Filed: 08/24/20 Page: 9 of 9 PAGEID #: 612




      IT IS HEREBY ORDERED:

      (1) To the extent Counts II and III of Premier Imaging’s Counterclaims are based on fraud,
          those claims are DISMISSED WITH PREJUDICE.

      (2) Count III of Premier Imaging’s Counterclaims, to the extent it is based on a theory of
          abandonment, is DISMISSED WITHOUT PREJUDICE.

      (3) Premier Imaging’s Fourth and Fifth Affirmative Defenses are STRICKEN.

      IT IS SO ORDERED.

                                                                                 ___
                                           ALGENON L. MARBLEY
                                           CHIEF UNITED STATES DISTRICT JUDGE

DATED: August 24, 2020




                                              9
